Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

§ 112(f) interpretation despite the absence of “means.”
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “an image set input system”, “a feature point extraction system”, “a sparse three-dimensional point cloud reconstruction system”, “a dense three-dimensional point cloud reconstruction system”, “a point cloud model optimization system” and a “three-dimensional navigation map reconstruction system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 1 are rejected under 35 U.S.C. 103 as being unpatentable over Tham et al. (Pub No. US 2020/0066034 A1) in view of Walvoord et al. (Patent No. US 9,466,143 B1) in further view of Liu (Pub No. US 2016/0068267 A1).

As per claim 2, Tham teaches the claimed:
2. An unmanned aerial vehicle navigation map construction method based on three-dimensional image reconstruction technology, comprising the steps of: 
S1, constructing a three-dimensional navigation map for a scene image set acquired by a (Tham in [0063] “The image stream is generated or captured so that multiple angles of the same area are captured” and [0066] “In one embodiment the camera is configured to use a wide-angle lens … A wider angle enables for more trees or objects to be recorded in each camera angle and frame”.  In this instance, the image or images captured in the image stream corresponds to the claimed “a scene image set”.  
This scene image set is used to construct a 3D navigation map because it is used with a SLAM algorithm where the SLAM algorithm helps with navigation, e.g. please see Tham in [0084] “In one embodiment a SLAM algorithm is used to provide the point cloud and the camera position. SLAM (Simultaneous Localization And Mapping) is the computational problem of constructing or updating a map of an unknown environment while simultaneously keeping track of a unit's location within it.”); and  
S2, inputting the acquired scene image set into a three-dimensional navigation map construction system (Tham in [0082] “… the UE 100 receives a video sequence 510 of a forestry related area, such as a portion or area of a forest, see FIG. 6A showing the display of a UE 100 showing a video of a forest area including some trees T. The video sequence comprises a plurality of image frames or simply frames that are analyzed individually (at least some of them) by, for each analyzed frame, running an algorithm to provide a camera position 520 and a point cloud 530” and Tham in [0084] “In one embodiment a SLAM algorithm is used to provide the point cloud and the camera position. SLAM (Simultaneous Localization And Mapping) is the computational problem of constructing or updating a map of an unknown environment while simultaneously keeping track of a unit's location within it.”
According to these passages, the video sequence (acquired scene image set) is inputted to the UE 100 that uses this data with the SLAM algorithm that constructs the 3D navigation map),

point cloud model optimization (Tham teaches this feature in [0086] “A base plane and an up direction in the point cloud are determined 540. In one embodiment this is done by filtering points and fitting a base plane to the data filtered points. In one embodiment this is done by using a RANSAC algorithm. Random sample consensus (RANSAC) is an iterative method to estimate parameters of a mathematical model from a set of observed data that contains outliers, when outliers are to be accorded no influence on the values of the estimates, the base plane being the mathematical model, and the outliers and inliers being points in the point cloud. FIG. 6B shows a base plane 610”) and three-dimensional navigation map reconstruction in the three-dimensional navigation map construction system (Tham refers to 3D navigation map reconstruction in [0084] “In one embodiment a SLAM algorithm is used to provide the point cloud and the camera position. SLAM (Simultaneous Localization And Mapping) is the computational problem of constructing or updating a map of an unknown environment while simultaneously keeping track of a unit's location within it”.  Tham in figure 2 indicates that their navigation map is 3D, e.g. step 240 recites “Generate 3D Model”), and 
finally obtaining a three-dimensional navigation map of the scene as navigation of unmanned aerial vehicles (Tham teaches of using an unmanned aerial vehicle in figure 8 where the drone 100B is shown.  Also please see Tham in [0134] “As mentioned above, in one embodiment the UE is arranged to be carried by or be part of a Unmanned Aerial Vehicle or System (UAV or UAS), hereafter referred to as a drone. FIG. 8 shows a view of a drone 100B carrying a camera 130 as well as other sensors 135”.  This drone uses the images captured from 130 for obtaining the 3D navigation map, e.g. please see Tham in [0067] “The image stream is then analyzed by the controller CPU of the UE 100 by determining 320 the pose of the camera and through a series of image processing algorithms 330 to generate a three dimensional 3D model of the forest area currently being surveyed in a fourth step 340”).


Tham alone does not explicitly teach the remaining claim limitations.
However, Tham in combination with Walvoord teaches the claimed:
sequentially carrying out feature point extraction (Tham in [0046] recites: “The inventors have realized that by relying on some specific assumptions about objects, such as trees, it is possible to simply and elegantly extract the main features for objects, such as trees, such as the width and location (at least the relative position of one object in reference to other objects) from a simple video film, possibly filmed with a smartphone”.  While Tham teaches of carrying out feature extraction, Tham is silent about sequentially carrying out feature point extraction per se.  Walvoord teaches this feature by teaching of performing feature point extraction by sequentially identifying features for each of the plurality of images, e.g. please see Walvoord in col 4, lines 33-47 ” By way of further background, the goal of SfM processing is to generate a three-dimensional point cloud that constitutes a reconstruction of structures or a scene … Essentially, common features (e.g., a corner of a building, the edge of a river, etc.) are identified in a set of two-dimensional images, and three-dimensional coordinates of features can be determined by tying together the features from the two-dimensional images … Thus, SfM processing initially involves applying a feature extraction algorithm to each of a plurality of two-dimensional images”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out sequential feature point extraction system as taught by 

sparse three-dimensional point cloud reconstruction, dense three-dimensional point cloud reconstruction (Tham teaches of using both sparse and dense point clouds in [0083] “The video sequence is possibly accompanied by sensor data … In one embodiment a combination of a sparse and a dense point cloud is used”.  Tham however is silent about sparse and depth point cloud reconstruction per se.  Walvoord  teaches this claimed feature in col 9, lines 4-11 “(31) Referring again to FIGS. 5 and 6, image reconstruction system 500 generates … a low-fidelity sparse point cloud in a fixed coordinate system (operation 630) by processing low-fidelity point cloud generation logic 534” and in col 9, lines 4-11 “(31) Referring again to FIGS. 5 and 6, image reconstruction system 500 generates a high-fidelity point cloud in a relative coordinate system (operation 620) by processing high-fidelity point cloud generation logic 532” and Walvoord in col 13, lines 33-35 “… image reconstruction system 500 can then apply the transformation to each point in the more dense high-fidelity point cloud”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform sparse and depth point cloud reconstruction as taught by Walvoord with the system of Tham as modified by Liu in order to allow the software to implement these point cloud constructions as a series of steps to be performed mathematically in order to allow the data these point cloud data points to be calculated accurately (Walvoord in col 11, lines 47-65).


finally obtaining a three-dimensional navigation map of the scene as navigation of unmanned aerial vehicles for providing auxiliary information (Liu teaches of this feature in [0081] “… the UAV can generate a map of the surrounding environment and use the map to detect environmental obstacles. Based on the characteristics of the obstacles (e.g., spatial disposition, size, type, mobility), the UAV can automatically generate a movement path in accordance with the autonomous flight trajectory that avoids the obstacles.”
In this instance, UAV (unmanned aerial vehicle) generating a movement path with a flight trajectory that avoids the obstacles corresponds to the claimed “providing auxiliary information”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the auxiliary information as taught by Liu with the system of Tham as modified by Walvoord in order to allow the unmanned aerial vehicle more automated control to avoid obstacles surroundings its environment ([0003] of Liu). 


As per claim 1, the reasons and rationale for the rejection of claim 2 is incorporated herein.  In particular, only additional features unique to claim 1 that were not present in claim 2 will be explicitly addressed here.
Tham teaches the claimed:
1. An unmanned aerial vehicle navigation map construction system based on three-dimensional image reconstruction technology, comprising 
an unmanned aerial vehicle (Tham shows an unmanned aerial vehicle 100B in figure 8), a (Tham shows an unmanned aerial vehicle 100B in figure 8 has a data acquiring component as camera 130) and a three-dimensional navigation map construction system (In figure 8, the three-dimensional navigation map construction system is contained within computing device 100A.  Tham refers to 3D navigation map construction system in [0084] “In one embodiment a SLAM algorithm is used to provide the point cloud and the camera position. SLAM (Simultaneous Localization And Mapping) is the computational problem of constructing or updating a map of an unknown environment while simultaneously keeping track of a unit's location within it”), wherein the data acquiring component is provided on the unmanned aerial vehicle, the data acquiring component is a camera (This is shown in figure 8 where the camera 130 is provided on the unmanned aerial vehicle 100B); 
the camera is used for acquiring a scene image set (Tham in [0051] “The UE 100 further comprises or is arranged to be connected to a camera 130 for receiving an image stream from which image stream is to be processed by the controller CPU and at least temporarily stored in the memory MEM. As the camera 130 records a video sequence, the video sequence may simultaneously be displayed on the display 110”, Tham in [0063] “The image stream is generated or captured so that multiple angles of the same area are captured”, and Tham in [0066] “In one embodiment the camera is configured to use a wide-angle lens … A wider angle enables for more trees or objects to be recorded in each camera angle and frame”.  In this instance, the image or images captured in the image stream corresponds to the claimed “a scene image set”); 
the three-dimensional navigation map construction system comprises an image set input system (Tham in [0082] “… the UE 100 receives a video sequence 510 of a forestry related area, such as a portion or area of a forest, see FIG. 6A showing the display of a UE 100 showing a video of a forest area including some trees T. The video sequence comprises a plurality of image frames or simply frames that are analyzed individually (at least some of them) by, for each analyzed frame, running an algorithm to provide a camera position 520 and a point cloud 530” and Tham in [0084] “In one embodiment a SLAM algorithm is used to provide the point cloud and the camera position. SLAM (Simultaneous Localization And Mapping) is the computational problem of constructing or updating a map of an unknown environment while simultaneously keeping track of a unit's location within it.” 
According to these passages, the video sequence (acquired scene image set) is inputted to the UE 100 that uses this data for the SLAM algorithm that constructs the 3D navigation map), 

the image set input system is a process of inputting the scene image set into the three-dimensional navigation map construction system (Tham in [0082] “… the UE 100 receives a video sequence 510 of a forestry related area, such as a portion or area of a forest, see FIG. 6A showing the display of a UE 100 showing a video of a forest area including some trees T. The video sequence comprises a plurality of image frames or simply frames that are analyzed individually (at least some of them) by, for each analyzed frame, running an algorithm to provide a camera position 520 and a point cloud 530” and Tham in [0084] “In one embodiment a SLAM algorithm is used to provide the point cloud and the camera position. SLAM (Simultaneous Localization And Mapping) is the computational problem of constructing or updating a map of an unknown environment while simultaneously keeping track of a unit's location within it.”
According to these passages, the video sequence (acquired scene image set) is inputted to the UE 100 that uses this data for the SLAM algorithm that constructs the 3D navigation map (a 3D navigation map construction system)), 
(Tham teaches this feature in [0108] “Also as the image stream has been received, possibly in conjunction with determine the point cloud, trees are identified in the image stream and possibly associated with a location and/or various tree attributes. The trees are identified by splitting the point cloud into a 2D grid from the normal direction of the ground plane, filter out all points that are within a threshold distance to the plane, finding all clusters with many remaining points (i.e. points that are outside a threshold distance to the plane) and assume these are trees. The trees may then optionally be approximated for example by fitting lines, rectangles or cylinders or other geometrical shapes to these clusters.”
In this instance, Tham removes (filters out) all miscellaneous points from the point cloud that are within a threshold distance to the ground plane so that a surface of a tree model may be reconstructed );

the three-dimensional navigation map reconstruction system is a process of reconstructing a three-dimensional navigation map of a scene (Tham teaches this in paragraph [0008] where they refer to using a SLAM algorithm as part of the process to reconstruct a 3D navigation map of a scene.  This feature is also taught in figure 3 in step 340 where 3D models are generated as part of the 3D reconstruction of the scene), 

Tham alone does not explicitly teach the remaining claim limitations.
Tham in combination Walvoord teaches the claimed:
the feature point extraction system is a process of detecting feature points of all images (Walvoord in col 4, lines 45-49 “Thus, SfM processing initially involves applying a feature extraction algorithm to each of a plurality of two-dimensional images”.  Walvoord in figure 3 shows that this feature extraction includes detecting feature points of all images in the plurality of 2D images), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the feature point extraction system is a process of detecting feature points of all images as taught by Walvoord with the system of Tham in order to improve the geolocation accuracy of the reconstructed 3D model data (Walvoord in col 3, lines 58-61).  

the sparse three-dimensional point cloud reconstruction system is a process of reconstructing a sparse point cloud model of a scene (Walvoord teaches this claimed feature in col 9, lines 4-11 “(31) Referring again to FIGS. 5 and 6, image reconstruction system 500 generates … a low-fidelity sparse point cloud in a fixed coordinate system (operation 630) by processing low-fidelity point cloud generation logic 534.”), the dense three-dimensional point cloud reconstruction system is a process of reconstructing a dense point cloud model of a scene (Walvoord teaches this claimed feature in col 9, lines 4-11 “(31) Referring again to FIGS. 5 and 6, image reconstruction system 500 generates a high-fidelity point cloud in a relative coordinate system (operation 620) by processing high-fidelity point cloud generation logic 532” and Walvoord in col 13, lines 33-35 “… image reconstruction system 500 can then apply the transformation to each point in the more dense high-fidelity point cloud”), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the processes of reconstructing the sparse and depth point clouds as taught by Walvoord with the system of Tham.  The motivation of claim 2 is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.